Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 and 06/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Examiner would like to point to the MPEP section 2111.04 directed at “wherein” clauses in method claims. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to managing personal behavior without significantly more. The claim(s) recite(s) 
Claim 1: identifying a context of the electronic device based on an event by the electronic device being received, (This limitation is part of the abstract idea as it is collecting information to manage personal behavior, for example a humans brain, which is used for managing and controlling behavior, identifies the context of their own phone)
wherein the context comprises at least one of a current user activity or an environmental context of a user; (This limitation is part of the abstract idea as it is collecting information to manage the human behavior, for example a humans brain is aware of the bodies context)
 identifying a device characteristic of the electronic device for invoking the received event based on the identified context of the electronic device; (This limitation is part of the abstract idea as it is analyzing and determining information to manage the human behavior, for example a person sets notifications on their phone for information they need to receive)
 identifying a change in at least one health parameter of the user while invoking the received event based on the device characteristic; (This limitation is part of the abstract idea as it is analyzing and determining information to manage the human behavior, a persons brain identifies events that scare them, or make them happy, etc and make future adjustments (managing behavior))
 and adjusting the device characteristic of the electronic device based on the change in the at least one health parameter of the user exceeding a pre-determined threshold. (This limitation is part of the abstract idea as it is analyzing and determining information to manage the human behavior, a person’s brain identifies events that scare them, or make them happy, etc and make future adjustments when a stimuli is negative, too loud, disruptive etc in order to manage the behavior of being startled, scared, etc)
Regarding claim 11, the claim inherits the same interpretation as claim 1 above.
Regarding claims 1 and 11, this judicial exception is not integrated into a practical application because (1) Claim 1 do not recite any hardware for performing this method and therefore can be performed by a user as it is merely a “control” method. Claim 11 does recite hardware, yet the limitations “hardware processor” is recited at a high level of generality and merely automates the steps of the abstract idea (2) The claim limitations are broad do not provide any specificity on how the functionality is performed, merely reciting “analyzing” or “determining” with no specificity on how it is performed (3) the claim limitations generally link the use of the judicial exception to a particular technological field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are insignificant and considered to be extra-solution activity to the judicial exception
Regarding claims 2 and 12, the claims recites: 
wherein a pre-defined set of values for the device characteristic is stored in a memory of the electronic device, (the predefined set of values are device defaults used by the user to manage their behavior and therefore part of the abstract idea) and wherein the pre-defined set of values is associated with the received event of the electronic device (the predefined set of values are device defaults for notification event mapping used by the user to manage their behavior and therefore part of the abstract idea of managing human behavior)
Regarding claims 3 and 13, wherein the at least one current user activity comprises a particular action being performed by the user, (a person would be aware of their activity when attempting to manage their behavior or a reaction and therefore part of the abstract idea) and wherein the environmental context of the user comprises at least one environmental parameter corresponding to the user while receiving the event (a person would be aware of their environment when experiencing an event and therefore part of the abstract idea of managing human behavior)
Regarding claims 4, and 14, wherein the device characteristic of the electronic device is determined by a learning circuitry (persons brain) based on the at least one current user activity and the environmental context of the user while receiving the event on the electronic device (the persons brain adjusts their phone settings based on the environment, example muting phone when in a meeting and therefore part of the abstract idea of managing human behavior)
Regarding claims 5 and 15, wherein the pre-determined threshold depends on at least one user persona of the electronic device (Each person manages their behaviors differently what startles one person does not necessarily startle other people, and therefore the person managing their own behavior is the persona and therefore part of the abstract idea of managing human behavior) 
Regarding claims 6 and 16, wherein the electronic device comprises a learning circuitry, and wherein the learning circuitry (brain) comprises the device characteristic of the electronic device,(person knows their own device) the change in the at least one health parameter of the user (what upsets the person physiologically), and the adjusted device characteristic of the electronic device (and adjusted settings to manage their behavior or physiological response, and therefore part of the abstract idea of managing human behavior)
Regarding claims 7 and 17, wherein the learning circuitry employs a universal learning method based on at least one health parameter of the user, (the brain uses learning methods and therefore is part of the abstract idea of managing human behavior) and wherein the universal learning method comprises parameters stored in a cloud. (storage in the cloud is considered to be “more” but not significantly more as it recites extra solution activity)
Regarding claims 8, and 18,  analyzing, by the learning circuitry, (analyzing by the brain) a list of comprising the change in the at least one health parameter of the user; (what upsets the person physiologically) and constructing, by the learning circuitry, at least one state-value pair corresponding to the at least one current user activity and the environmental context of the user (what behavior/activity or stimuli upsets the person physiologically, (e.g. what behavior needs to be managed) and is therefore part of the abstract idea of managing human behavior)
Regarding claims 9 and 19 wherein the learning circuitry (persons brain) is partially or fully re-used by a different electronic device (the brain can manage settings across different phones) by a same user (the brain can manage settings across different phones and is therefore part of the abstract of managing human behavior)
Regarding claims 10 and 20, wherein the device characteristic comprises at least one of a default characteristic, a user-defined characteristic, or a derived characteristic using a learning circuitry (the persons brain sets the settings of the device for notification and is therefore part of the abstract idea of managing human behavior)
This judicial exception is not integrated into a practical application because (1) the claims 1-10 do not recite any hardware for performing this method and therefore can be performed by a user as it is merely a “control” method. Claims 11-20 does recite hardware, yet the limitations “hardware processor” is recited at a high level of generality and merely automates the steps of the abstract idea  (2) The claim limitations are broad do not provide any specificity on how the functionality is performed, merely reciting “analyzing” or “determining” with no specificity on how it is performed (3) the claim limitations generally link the use of the judicial exception to a particular technological field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are insignificant and considered to be extra-solution activity to the judicial exception. 

Regarding claims 2-10 and 12-20:
 Claims 2 and 12 merely define values on the device which is the settings on a device a user uses to manage their behavior, (e.g.: silence notifications from this application, special ringtone for a specific person, etc.) these are well known and conventional in all mobile devices used today, claim 2 does not provide any functional limitations to the method claim. Claims 3 and 13 define user action, and environmental context, which are essential when a user manages their behavior, (e.g. what is my current behavior, and where am I). Claim 4-7, 9-10, 14-17, and 19-20 are all merely providing definitions to a method claim, and do not recite functional steps mandatory for performing the method. 
Regarding claims 8 and 18, the claim recites steps for analyzing reactions and constructing key-value pairs, these are well known method for users to control their behavior, (e.g. this loud notification while working startled me, and creates a mental association with (the event, the notification, and the users activity or where they are) and therefore part of managing user behavior. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10:
Regarding claim 1, the claim recites “event by the electronic device being received”. The examiner is unsure is the electronic device is receiving an event, or another element is receiving an event performed by the electronic device. Furthermore, the examiner is unsure how an event is received, an event usually occurs and information about the event is received not the event itself. For purposes of examination, examiner interprets the event to be information about the event, and the event (interpreted as event information) is received by the electronic device. 
Regarding claim 3, the claim recites “environmental parameter corresponding to the user while receiving the event”, yet claim 1 recites the “electronic device” receives the event. Examiner is unsure how the user receives an event.
Regarding claim 6, the claim recites “learning circuitry comprises” information, examiner is unsure how a physical circuit comprises information. The specification provides no definition for “learning circuitry”, the plain meaning refers to a hardware circuit. For purposes of examination the circuitry will be interpreted as modules and instructions.
	Regarding claims 11-20, the claims inherit the same rejections as claims 1-10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20200295985 A1) in view of Faaborg (US 20150269009 A1).

 	Regarding claim 1, Jain teaches a control method for an electronic device, the control method comprising: (0006; method for generating context aware notifications)
identifying a context (0048; proximity and environment information of the user and devices) of the electronic device (0048; proximity of the user and devices, 0015; sensors from the users mobile device) based on an event (0014-0015; notification to be sent to the user device) by the electronic device (0014-0015; device associated with the user; 0048; user device can be a smartwatch) being received, (0009; 0014-0015; the system receives input from the environment, and uses conditions to determine to send a notification in response to an event; 0048; user device can be a smart watch; 0078; the input is data from the sensors and the user device)
 wherein the context comprises at least one of a current user activity (0009; information such as what the user is currently doing; 0176; 0182; user activities/ sleeping/ awake) or an environmental context of a user; (0048; proximity and environment information of the user and devices)
identifying a device characteristic (alert noise level) of the electronic device (loud noise) for invoking the received event (alert or notification) based on the identified context of the electronic device (see above mapping for context) (0182; adjusting characteristic of the output based on user information such as sleeping or awake; [0122-0132] are trigger conditions such as determining sleeping or awake)
Jain does not explicitly teach identifying a change in at least one health parameter of the user while invoking the received event based on the device characteristic; 
and adjusting the device characteristic of the electronic device based on the change in the at least one health parameter of the user exceeding a pre-determined threshold.  
Faaborg teaches identifying a change (0089; elevated heart rate) in at least one health parameter (heart rate) of the user while invoking the received event (notification) based on the device characteristic (0089; output of information on the UI of the device); (0110-0112; when the device outputs the notification, the device monitors the user physiological response to the notification; [0089] user negative reaction with the notification determined based on increase in heart rate) 
and adjusting the device characteristic of the electronic device (0043; 0089; configuring behavior of the notifications by the notification module) based on the change (0089; elevated heart rate) in the at least one health parameter (heart rate) of the user exceeding a pre-determined threshold (0039; users physiological response is greater than a threshold; 0043-0045; configuring behavior of the notification by the device in response to a user’s negative reaction; [0089] user negative reaction with the notification determined based on increase in heart rate))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain to include identifying a change in a health parameter in response to a notification and modifying the outputting of the notification based on the reaction exceeding a threshold as is taught by Faaborg. The suggestion/motivation is to improve the output of notifications [0002]

Regarding claim 2, Jain in view of Faaborg teach the control method of claim 1, and is disclosed above, Jain does not explicitly teach
wherein a pre-defined set of values for the device characteristic is stored in a memory of the electronic device, 
and wherein the pre-defined set of values is associated with the received event of the electronic device.  
In an analogous art Faaborg teaches wherein a pre-defined set of values (visual, audio, haptic) for the device characteristic (alert/notification output) is stored in a memory (programmed device) of the electronic device, (0069; 0070; 0086; the system controls output of information using visual alerts, audible alerts, and haptic alerts, these alerts are processed and output by the device therefore they are predefined at the device otherwise the device would be unable to output visual alerts if it wasn’t already programmed to output alerts; 0136-0138 teaches a programmed device)
and wherein the pre-defined set of values (visual, audio, haptic) is associated with the received event (notification from an application type) of the electronic device (0028; 0032; 0044; the system configures the output of the notification (audio, visual haptic) based on the application type of the notification)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain to include default settings on the electronic device, and are associated with an application type as is taught by Faaborg. The suggestion/motivation is to improve the output of notifications [0002].

Regarding claim 3, Jain teaches the control method of claim 1, and is disclosed above, Jain further teaches wherein the at least one current user activity comprises a particular action being performed by the user, (0157; awake/sleep sensor; 0176; exercising, sleeping; 0192; user activities)
 	Jain does not explicitly teach and wherein the environmental context of the user comprises at least one environmental parameter corresponding to the user while receiving the event.  
	In an analogous art Faaborg teaches wherein the environmental context of the user comprises at least one environmental parameter (0017; 0041users current location; specification 0073 teaches location as environmental context) corresponding to the user while receiving the event (0040-0042; the user response module collects the users physiological response to a notification as well as the user devices current location as information for determining configurations of notification settings)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain to include determining the user location and physiological response while viewing the notification as is taught by Faaborg. The suggestion/motivation is to improve the output of notifications [0002]

Regarding claim 4, Jain in view of Faaborg teach the control method of claim 1, and is disclosed above, Jain further teaches wherein the device characteristic (loud notification or vibration notification) of the electronic device is determined by a learning circuitry based on the at least one current user activity (sleep or awake) (0182; adjusting characteristic of the output based on user information such as sleeping or awake; [0122-0132] are trigger conditions such as determining sleeping or awake) and the environmental context of the user while receiving the event on the electronic device.  

Regarding claim 5, Jain in view of Faaborg teach the control method of claim 1, and is disclosed above, Jain does not explicitly teach but Faaborg teaches wherein the pre-determined threshold depends on at least one user persona of the electronic device (0039; 0083; the selected threshold ranges are selected by the user response modules and correspond to a respective reaction of the user (e.g., annoyed, angered, disappointed, excited, stressed, made nervous, calmed, etc.) (equivalent to user persona), the user using a computing device)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain to include selecting a threshold depends on user information as is taught by Faaborg. The suggestion/motivation is to improve the output of notifications [0002].

Regarding claim 6, Jain in view of Faaborg teach the control method of claim 1, and is disclosed above Jain does not disclose but Faaborg teaches wherein the electronic device comprises a learning circuitry, (0043-0045; modules of the user device such as notification and user response modules used for configuring the notification settings; 0136; circuitry) and wherein the learning circuitry (0043-0045; modules of the user device such as notification and user response modules used for configuring the notification settings; 0136; circuitry) comprises the device characteristic of the electronic device, (0043-0045; how the notification is output) the change in the at least one health parameter of the user, (user negative reaction increase in heartrate) and the adjusted device characteristic of the electronic device (0039; users physiological response is greater than a threshold; 0043-0045; configuring behavior of the notification by the device in response to a user’s negative reaction; [0089] user negative reaction with the notification determined based on increase in heart rate))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain to include device modules include information such as notification output, user reactions, and configuration changes as is taught by Faaborg. The suggestion/motivation is to improve the output of notifications [0002].

Regarding claim 8, Jain in view of Faaborg teach the control method of claim 6, and is disclosed above, Jain does not disclose but Faaborg teaches further comprising: analyzing, by the learning circuitry (see claim 6), a list of comprising the change in the at least one health parameter of the user; (0042-0043; the system reacts in response to a negative reactions indicated why the physiological parameter; 0089; increased heart rate; Examiner further notes a single physiological change is equivalent to a list as a list can have a single entry)
and constructing, (annotating) by the learning circuitry (see claim 6), at least one state-value pair (physiological parameter, and users physical activity) corresponding to the at least one current user activity (users physical activity) and the environmental context of the user.  (0040; user response module 8 may detect physical activity by analyzing accelerometer data and annotate physiological parameters with a flag that indicates the user was physically active when the physiological parameter was generated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain to include annotating physiological parameter with user activities as is taught by Faaborg. The suggestion/motivation is to improve the output of notifications [0002].

Regarding claim 10, Jain in view of Faaborg teach the control method of claim 1, and is disclosed above, Jain further teaches wherein the device characteristic (output of the notification) comprises at least one of a default characteristic, a user-defined characteristic, or a derived characteristic using a learning circuitry (0182; the output of the notification is adjusted by the system based on the status of the user, loud notification while sleeping or soft notification when not sleeping and vibration when the user is occupied; 0166; 0169; using machine learning to adapt to user preferences over time based on the user actions)

	Regarding claim 11, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) for customizing at least one device characteristic of an electronic device, (0006; context aware notification) the system comprising: a cloud server; (0210; cloud computing hardware) and - 47 -0503-0545 (WI-202006-002-1-US0, OEC/13937/US)a hardware processor (0011; processors)
Regarding claim 12, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 
Regarding claim 13, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 
Regarding claim 14, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 
Regarding claim 15, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 
Regarding claim 16, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 
Regarding claim 18, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 
Regarding claim 20, the claim inherits the same rejection as claim 10 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20200295985 A1) in view of Faaborg (US 20150269009 A1) in view of Kwatra et al. (US 20200045164 A1) 

Regarding claim 7, Jain in view of Faaborg teach the control method of claim 6, and is disclosed above, Jain does not explicitly teach but Faaborg teaches wherein the learning circuitry (see claim 6) employs a universal learning method (adjustment based on a response is equivalent to learning method) based on at least one health parameter of the user, (0039; users physiological response is greater than a threshold; 0043-0045; configuring behavior of the notification by the device in response to a user’s negative reaction; [0089] user negative reaction with the notification determined based on increase in heart rate))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain to include adjusting based on received information as is taught by Faaborg. The suggestion/motivation is to improve the output of notifications [0002].
Jain in view of Faaborg do not explicitly teach and wherein the universal learning method comprises parameters stored in a cloud.  
	In an analogous art Kwatra teaches wherein the universal learning (machine learning) method comprises parameters (knowledge database) stored in a cloud (0008; Fig 4; cloud computing components; 0075-0077; components 400 include machine learning, knowledge database for machine learning (equivalent to parameters), and storage)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain in view of Faaborg to include cloud stored information used in machine learning as is taught by Kwatra. The suggestion/motivation is to improve the output of notifications and switching modes [0001-0002].

Regarding claim 17, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20200295985 A1) in view of Faaborg (US 20150269009 A1) in view of Kansal et al. (US 20140235282 A1) 

Regarding claim 9, Jain in view of Faaborg teach the control method of claim 6, and is disclosed above, Jain in view of Faaborg do not explicitly teach wherein the learning circuitry is partially or fully re-used by a different electronic device by a same user 
In an analogous art Kansal teaches wherein the learning circuitry (system) is partially or fully re-used by a different electronic device by a same user (0059; 0061; the system learns user notification preferences through behavior monitoring; this information is used for sending notification to a plurality of user devices (equivalent to partially and fully used); see 0064-0071 for more on how multiple devices of the same user are used for delivering notifications using learned behavior)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Jain in view of Faaborg to include cross device user notification as is taught by Kansal. The suggestion/motivation is to improve the output of notifications [0001-0004].

Regarding claim 19, the claim inherits the same rejection as claim 9 above for reciting similar limitations in the form of a system claim, Jain further teaches a system (0006; system) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baker Jr. et al (US 10674476 B1): (7) The present disclosure describes a number of features to alleviate the technical problem of fleeting electronic alerts, such as the advertisements or reminders described above. The systems and methods permit a user to choose an action on alert at the time is received, as well as review the alert at later time. One of the technical objectives realized by the systems and methods is using device context to infer a user's situation as a mechanism for when and how to deliver an electronic alert. Other technical objectives may be realized using the systems and methods below, as one or ordinary skill in the art will recognize.
MacNeille et al. (US 20160063561 A1): [0052] For example, without limitation, a user may experience an elevated heart rate when an advertisement is enjoyed or appreciated. On the other hand, a different user may experience an elevated heart rate when an advertisement is not appreciated. Since the vehicle may not initially know which reaction equates to which result, other behavior may be observed in conjunction with the elevated heart rate. Decisions can be based on, for example, aggregated common responses equating to likes or dislikes. [0053] For example, if the user's heart rate elevates, and six other signs are detected that generally tend to correlate to enjoyed advertisements, the system may equate an elevated heart rate with a positive advertisement. Refinement of a specific user's responses may be made over time, and stored with respect to a user profile so that feedback can be more accurately interpreted and advertisements can thus be better tailored for a given user.
(8) FIG. 1 is a schematic diagram 100 of components for transmitting the context dependent electronic message to device, according to various examples. The diagram 100 includes electronic message service 102, mobile device 104, message data structure 106, user context 108, device context 110, and external data context 112. The mobile device 104 is illustrated as including electronic alert 116. Electronic message service 102 is illustrated as including message delivery component 118, database 120, user data 122, and message feeds 124. The components of electronic message service 102 may be part of a single computing device (e.g., a server) or located in multiple computing devices that may be co-located or geographical dispersed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451